As filed with the Securities and Exchange Commission on May 24, 2010 Registration No. 33-81214 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Tandy Leather Factory, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2543540 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. EmployerIdentification Number) 1900 Southeast Loop 820 Fort Worth, Texas 76140 (817) 872-3200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST OF THE LEATHER FACTORY, INC. (Full title of the plan) Jon Thompson Chief Executive Officer and President Tandy Leather Factory, Inc. 1900 Southeast Loop 820 Fort Worth, Texas76140 (817) 872-3200 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy To: Douglas W. Clayton Cantey Hanger LLP Southlake Town Square 181 Grand Avenue, Suite 222 Southlake, Texas 76092 (817) 877-2000 Fax: (817) 333-2990 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ⁮ Accelerated filer ⁮ Non-accelerated filerþ (Do not check if smaller reporting company) Smaller reporting company ⁮ This post−effective amendment will become effective in accordance with the provisions of Section 8(c) of the Securities Act. EXPLANATORY NOTE; TERMINATION OF REGISTRATION STATEMENT On July 6, 1994, Tandy Leather Factory, Inc. (formerly known as The Leather Factory, Inc., the “Company”), filed with the Securities and Exchange Commission a registration statement on Form S-8, File No. 33-81214 (the “Registration Statement”), registering 1,000,000 shares of the Company’s common stock, par value $0.0024 per share, for issuance in connection with the Company’s Employee Stock Ownership Plan and Trust, dated February 22, 1994, effective as of October 1, 1993 (the “Plan”). The Company has terminated the Plan, and consequently, is filing this Post-Effective Amendment No.1 to the Registration Statement to similarly terminate the Registration Statement. All shares of the Company’s common stock registered under the Registration Statement have been issued. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Worth, State of Texas, on this 24th day of May, 2010. TANDY LEATHER FACTORY, INC. By: /s/ Jon Thompson Jon Thompson Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on this 21st day of May, 2010 by the following persons in the capacities indicated: Signature Title /s/ Wray Thompson Chairman of the Board Wray Thompson /s/ Jon Thompson Chief Executive Officer , President and Director Jon Thompson (Principal Executive Officer) /s/ Shannon L. Greene Chief Financial Officer, Treasurer & Director Shannon L. Greene (Principal Financial and Accounting Officer) * Director T. Field Lange * Director Joseph R. Mannes * Director L. Edward Martin III * Director Michael A. Nery *By:/s/ Shannon L. Greene Shannon L. Greene Attorney-in-fact
